Title: From George Washington to Dennis Whelen, 9 September 1793
From: Washington, George
To: Whelen, Dennis


          
            Sir,
            Philada 9 Sept: 1793.
          
          I feel much satisfaction in receiving thro’ you, at this critical period when it
            becomes the duty of every good Citizen to preserve peace to his Country, assurances from
            the late Grand Jury of Chester County, of their intention to pursue every means to
            ensure to the United States that inestimable blessing.
          
          The motive which led to a declaration of the neutrality of these States, was a
            conviction of it’s being for their interest & happiness; and it affords me singular
            pleasure to find that measure so generally approved by my Fellow Citizens, whose
            prosperity & ease it will always be my first care to promote.
          
            Go. Washington
          
        